Bleckley, Chief Justice.
The railroad company had general rules declaring-that, under certain circumstances, demurrage and storage would be chargeable to all patrons. These rules were known to Harris, who combined with two subordinate agents of the company, one of them a soliciting agent, the other a station agent, to shun the rules and prevent their application to a large shipment of freight which Harris contemplated making. On account of the volume and magnitude of the shipment, these agents agreed that the rules should not be enforced against Harris, as. to that shipment; and on account of the exemption thus granted him, he agreed to make and did make the shipment over the line of this railroad, instead of making it over the line of some other company. It is not. to be presumed that soliciting and station agents have' been invested with any suspending power over general rules which the company has adopted and promulgated,, and the evidence affords no indication that any such power existed or had been conferred in this instance. The stipulations between the two subordinate agents, and Mr. Harris did not bind the company, and, for this, reason, he was properly nonsuited in the present action.

Judgment affirmed. Cross-bill dismissed.